EXHIBIT 10.1(b) THIRD AMENDMENT TO THE CENTURYTEL UNION 401(k) PLAN AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2006 CENTURYTEL, INC., represented herein by its Executive Vice President and Chief Financial Officer, R. Stewart Ewing, Jr., as Plan Sponsor and Employer, does hereby execute the following amendment to the CenturyTel Union 401(k) Plan and Trust, each amendment effective as of November 20, 2008: 1. Section 1.13 of the Plan ("Company Stock") is amended to read in its entirety as follows: Company Stock.Shares of voting common stock, $1.00 par value, issued by CenturyTel, Inc., and which constitute "qualifying employer securities," as defined in Section 4975(e)(8) of the Code. 2. A new Section 1.13A of the Plan ("Company Stock Account") is added after Section 1.13 ("Company Stock") to read in its entirety as follows: Company Stock Account.The portion of a Participant's Accrued Benefit that consists of assets in the form of Company Stock that is held in the Company Stock Investment Fund in the Union 401(k) Trust.The Company Stock Investment Fund is intended to be invested primarily in shares of Company Stock, and shall also consist of cash or cash equivalents in which shall be invested cash dividends that may be paid on Company Stock that are accumulated in the ESOP prior to being distributed pursuant to Section 15.6 of the Plan.Such cash dividends that are not so distributed shall be invested in Company Stock.A Participant's Company Stock Account may consist of assets held in one or more of the subaccounts listed in Section 1.1 of the Plan.Effective November 20, 2008, the Company Stock Account shall constitute an ESOP. 3. A new Section 1.24A of the Plan (“ESOP”) is added after Section 1.24 (“ERISA”) to read in its entirety as follows: ESOP.The portion of the Plan that is intended to be a stock bonus plan as defined in Treasury Regulations Section 1.401-1(b)-1(iii) and a non-leveraged employee stock ownership plan satisfying the requirements of Sections 401(a), 409 and 4975(e)(7) of the Code.Effective November 20, 2008, the assets of the Company Stock Account are intended to constitute an ESOP.The ESOP is intended to be invested primarily in Company Stock. 4. Section 6.6(a)(2)(ii) of the Plan ("Hardship") is amended to read in its entirety as follows: The Participant must have obtained all currently available distributions (including electing to receive distribution of ESOP dividends under Section 404(k) of the Code) and all nontaxable loans currently available under all Plans maintained by the Employer (unless such loan would disqualify the Participant from obtaining other necessary financing); and 5. Section 6.6(a)(3)(iv) of the Plan ("Hardship") is amended to read in its entirety as follows: By other currently available distributions (including distributions of ESOP dividends under Section 404(k) of the Code) and nontaxable loans, under plans maintained by the Employer or by any other employer; or 6. Section 7.2 of the Plan (“Method of Distribution”) is amended by adding the following sentence at the ending of the last paragraph thereof to read in its entirety as follows: See Article XV for special rules relating to ESOP distributions. 7. A new Article XV of the Plan ("ESOP Provisions") is added to read in its entirety as follows: 15.1Status of ESOP.Effective November 20, 2008, the Company designated the Company Stock Account as an ESOP.
